JOHN DOE,

Vv.

RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA, ET AL.,

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

Plaintiff,

Case No.: 3:19-CV-00038-GEC

Defendants.

DECLARATION OF EMILY BABB

I, Emily Babb, hereby declare and state as follows:

. Iam Emily Babb and I am over 18 years of age.

. Iam the Assistant Vice President for Title [x Compliance and the Title IX Coordinator at

the University of Virginia in Charlottesville, Virginia. I have held this position since May
1, 2017.

. learned a Bachelor of Arts degree from DePauw University in 2001. I earned a Juris

Doctor, with distinction, from the University of Oklahoma in 2004. I am a licensed
attorney, admitted to practice by the State Bar of Texas in 2004 and in good standing.

. From 2005 to 2015, I was employed by the U.S. Department of Education, Office for

Civil Rights (OCR), Dallas Office. During my tenure with the Dallas office, I served as
an Attorney, a Senior Attorney, and the Special Assistant to the Chief Attorney. I
managed investigations of recipients of Federal financial assistance to determine
compliance with Title IX of the Education Amendments of 1972, and other federal
statutes. During my service as the Special Assistant to the Chief Attorney, I provided
legal and policy advice to investigative staff, team leaders, the Chief Attorney, and the
Regional Director concerning the appropriate legal standards and analysis in
investigations to ensure resolutions were consistent with agency standards, legal
sufficiency, and support by the facts.

. From 2015 to 2017, I was employed by the U.S. Department of Education Office for

Civil Rights, Cleveland Office, as Program Manager/Supervisory Attorney. I supervised
four investigatory teams, led by a team leader and comprised of attorneys and equal

1

Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 1of6 Pageid#: 552
opportunity specialists, responsible for investigating more than 600 pending complaints
alleging discrimination based upon the laws enforced by OCR. During my tenure as
Program Manager, I also served as Acting Regional Director in 2016, overseeing all
operations of the regional enforcement office, including reviewing the legal sufficiency
of letters of finding, resolutions agreements, and monitoring closures.

6. As Assistant Vice President for Title IX Compliance/Title [IX Coordinator, I oversee all
aspects of the implementation of the University’s Policy on Sexual and Gender-Based
Harassment and Other Forms of Interpersonal Violence (Title IX Policy), with respect to
all University programs, services, and activities to ensure a hostile-free living, learning,
and working environment. I supervise the internal Title IX team and pool of external
investigators to ensure the prompt and equitable resolution of all reports under the Title
IX policy through both Alternative and Formal Resolution. For Formal
Resolution/investigation I issue Notices of Investigation, provide guidance to internal and
external investigators throughout the investigation, implement remedial measures, review
all investigative reports for legal and factual sufficiency, and coordinate the Review
Panel Hearing. I oversee the University’s comprehensive Title IX training by developing
training presentations, providing in-person training to students, faculty, and staff, and
coordinating the implementation of the comprehensive online training for students,
faculty and staff.

7. The University’s Evaluation Panel reviews every report of Prohibited Conduct under the
Title IX Policy. The Evaluation Panel is comprised of representatives from the Title IX
office, Student Affairs, and the University Police Department. Reports of Prohibited
Conduct are reviewed by the Evaluation Panel within 72 hours of receipt. The Evaluation
Panel determines whether the reported information and any other available information
provides a rational basis of concluding that there is a threat to the health or safety of the
Complainant or to any other member of the University community. In making this
determination, the Evaluation Panel is guided by the following factors:

A. Whether the Respondent has prior arrests, is the subject of prior reports and/or
complaints related to any form of Prohibited Conduct, or has any history of —

_ violent behavior;

B. Whether the Respondent has a history of failing to comply with any University
No-Contact Directive, other University protective measures, and/or any judicial
protective order;

C. Whether the Respondent has threatened to commit violence or any form of
Prohibited Conduct;

D. Whether the Prohibited Conduct involved multiple Respondents;

E. Whether the Prohibited Conduct involved physical violence. “Physical violence”
means exerting control over another person through the use of physical force.
Examples of physical violence include hitting, punching, slapping, kicking,
restraining, choking and brandishing or using any weapon;

Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 2of6 Pageid#: 553
F. Whether the report reveals a pattern of Prohibited Conduct (e.g., by the
Respondent, by a particular group or organization, around a particular recurring
event or activity, or at a particular location);

G. Whether the Prohibited Conduct was facilitated through the use of “date-rape” or
similar drugs or intoxicants;

H. Whether the Prohibited Conduct occurred while the Complainant was
unconscious, physically helpless or unaware that the Prohibited Conduct was
occurring;

I. Whether the Complainant is (or was at the time of the Prohibited Conduct) a
minor (under 18); and/or

J. Whether any other aggravating circumstances or signs of predatory behavior are
present.

If the reported information constitutes a felony violation of the Code of Virginia, the
Evaluation Panel also must disclose to the Commonwealth’s Attorney.

8. Inthe report involving Jane Roe and John Doe, the University received the report of
prohibited conduct from the Charlottesville Police Department on August 3, 2018. The
University convened an Evaluation Panel on August 6, 2018. The Evaluation Panel
concluded the reported information indicated a threat to the health and safety of the
Complainant or University Community due to serious and/or multiple risk factors and the
University Police Department representative disclosed the report to the Charlottesville
Police Department. The Evaluation Panel concluded that the reported information
indicated a felony and the University Police Department Representative disclosed the
report to the Charlottesville Commonwealth’s Attorney.

9. The University maintains a record of all reports of Prohibited Conduct reported to the
institution.

A. During the 2017-2018 academic year, the University initiated 30 Formal
Resolutions pursuant to the Title [IX Policy.
@ 9 the Formal Resolutions involved complainants who were third parties,
former students, or former employees.
e 16 of the Formal Resolutions involved conduct that occurred off Grounds.

B. During the 2018-2019 academic year, the University initiated 41 Formal
Resolutions pursuant to the Title IX Policy.
e 6 of the Formal Resolutions involved complainants who were third parties,
former students, or former employees.
e 23 of the Formal Resolutions involved conduct that occurred Off Grounds.

10. Prior to the University’s May 2017 Final Exercises, the University issued 7 degree holds

for students who were in a pending Formal Resolution pursuant to the Title IX Policy.
Prior to the University’s May 2018 Final Exercises, the University issued 5 degree holds

Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 3of6 Pageid#: 554
for students who were in a pending Formal Resolution pursuant to the Title [X Policy.
Prior to the University’s May 2019 Final Exercises, the University issued 6 degree holds
for students who were in a pending Formal Resolution pursuant to the Title IX Policy.

11. The Title [X Procedures provide a range of sanctions for students, from a verbal or
written admonition through suspension, suspension in abeyance, and expulsion. Review
Panels have imposed a range sanctions for students who have separated from the
University prior to the conclusion of the pending Formal Resolution, including expulsion,
suspension of a degree conferral, prohibition from re-enrollment at the University,
prohibition from attending Final Exercises or other graduation ceremonies, and No
Trespass Orders. Similarly, Review Panels have recommended a range of sanctions for
employees who have separated from the University prior to the conclusion of the pending
Formal Resolution, including ineligibility for rehire, exclusion from certain post-
employment benefits, such as eligibility for emeritus status, and No Trespass Orders.

12. Pursuant to the Title IX Policy and Procedures, the Title IX Coordinator may impose
protective and remedial measures. The availability of these measures are determined by
the specific circumstances of each case. The Title [IX Coordinator considers a variety of
factors in determining which measures to take, including:

The needs of the individual seeking remedial and/or protective measures;

The severity or pervasiveness of the alleged Prohibited Conduct;

As appropriate, any continuing effects;

Whether the Complainant and Respondent share the same residence hall, dining

hall, academic course(s), job or parking locations; and

E. Whether other judicial measures have been taken (e.g., Protective Orders).

GAS

The University seeks to minimize the burden imposed by such measures as appropriate to
the specific circumstances of each case. Protective and remedial measures may be
permanent or temporary and may be modified by the University as circumstances change.
Examples of these measures are outlined in the Resource and Reporting Guide for
Students, available at https://eocr.virginia.edu/appendixa-1.

13.-When issuing a protective measure of interim suspension, the Title [X Coordinator and
Evaluation Panel also consider the Health and Safety Threat Assessment factors outlined
in the Procedures and listed above in Paragraph 7.

14, In the matter involving Mr. Doe, I reviewed the above-referenced factors and concluded
that while the Evaluation Panel concluded the Health and Safety factors warranted the
University disclosing the report to the Charlottesville Police Department and to the
Commonwealth’s Attorney, they did not indicate a need to interim suspend Mr. Doe during
the pendency of the Formal Resolution. Consistent with the University’s Procedures, Ms.
Roe was provided the Resource and Reporting Guide, which provides a number of
University and Community resources.

4

Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 4of6 Pageid#: 555
15. From January 1, 2017 through July 30, 2019, the University has interim suspended 7
students who were respondents in a pending Formal Resolution pursuant to the Title [X
Policy. Of those individuals who were interim suspended, 5 ultimately were expelled at
the conclusion of the Formal Resolution process.

16. On May 28, 2019, I received Plaintiff's Response to the Final Investigation Report (FIR).
Joint Stip. Ex. 11. Plaintiff's Response included his objection to the University’s
continued assertion of authority under the Title IX Policy to complete the disciplinary
process involving him. Plaintiff’s Response said, in pertinent part: “Finally, the
University lacks jurisdiction over this matter under its own Policy. The Complainant is
not affiliated with the University in any capacity, as the investigator wrote in the FIR. No
other provision of the Policy confers jurisdiction over this matter.” I considered and
rejected Plaintiff's contention that the University lacked authority under the Title IX
Policy to continue its disciplinary process involving Plaintiff. I subsequently issued the
Notice of Review Panel Hearing to the parties on June 5, 2019.

I declare under penalty of perjury that the laws of the United States of America that the

foregoing is true and correct. Executed on this 2™ day of August, 2019.

Canty fob

Emily Babb

Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 5of6 Pageid#: 556
Case 3:19-cv-00038-GEC Document 47-1 Filed 08/02/19 Page 6of6 Pageid#: 557
